DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 02/01/2021 has been accepted and entered. Accordingly, Claims 1, 6, 7, 13, 14 and 20 have been amended. 
Claims 1-20 are pending in this application.       

Response to Arguments
Applicant’s arguments: see Pages 9 to 13 of the Amendment filed 02/01/2021, with respect to claims 1-20, in conjunction with amendments “constructing, based on design parameters, an observation matrix Φ that is irrelevant to an original signal y, wherein the observation matrix Φ is a two-dimensional M*S matrix, S is a length of the original signal y, and M is smaller than S, and M/S is greater than 0.1; compressing the original signal y based on a formula Ycs = ΦY , to obtain a M* 1 compressed signal Ycs, wherein Y is a S*1 column vector that is obtained according to the original signal y” has been fully considered and are persuasive. Therefore, rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “constructing, based on design parameters, an observation matrix Φ that is irrelevant to an original signal y, wherein the observation matrix Φ is a two-dimensional M*S matrix, S is a length of the original signal y, and M is smaller than S, and M/S is greater than 0.1; compressing the original signal y based on a formula Ycs = ΦY , to obtain a M* 1 compressed signal Ycs, wherein Y is a S*1 column vector that is obtained according to the original signal y” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Xiao et al. (Compressed Channel Estimation based on Optimized Measurement Matrix”, Signal Processing, Vol.28, No.1, Jan 2012), which is directed to an Overlapped X Division Multiplexing (OvXDM) system; and teaches that signal sampling and recovery of the Nyquist sampling theory applicable to an OvXDM system; constructing an observation matrix Φ that is irrelevant to an original signal y based on design parameters, Φ is two-dimensional M*N matrix, N is a length of the original signal y and M << N; compressed signal Y by using compress sensing (CS) theory and, Y is a correlation coefficients of column vector that is obtained according to the original signal y by applying the algorithm in equations 10-11; reconstruction algorithm is reconstructing the compressed signal Ycs based on a predetermined algorithm using the 
	Li et al. (U.S. Patent Application Publication No. U.S Pub 2011/0103236 A1), which is directed to an orthogonal multi-carrier system; and teaches that sampling matrix applicable to OVCDM, OVTDM, OVSDM or OVFDM system and according to the coding theory of OVCDMA, the optimal (K, 1, 1) order encoding matrix Bk is the column vector that is obtained by the parameters of OVCDMA (para [0145]-[0149] Fig.3-4).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “constructing, based on design parameters, an observation matrix Φ that is irrelevant to an original signal y, wherein the observation matrix Φ is a two-dimensional M*S matrix, S is a length of the original signal y, and M is smaller than S, and M/S is greater than 0.1; compressing the original signal y based on a formula Ycs = ΦY , to obtain a M* 1 compressed signal Ycs, wherein Y is a S*1 column vector that is obtained according to the original signal y” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414